Case 16-11556-reg Doc46 Filed 06/18/19 Page1of2

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

FORT WAYNE DIVISION
IN RE: )
)

JARLENE M. LEWIS ) CASE NO. 16-11556

)
)

Debtor(s). ) Chapter 7

OBJECTION

Comes now, the Debtor, by counsel, and files her Objection to the funds being
held on deposit in the Clerk of the Court and in support thereof states:

1. On May 31, 2019, a Notice To All Creditors was issued by the Clerk of the
United States Bankruptcy Court.

2. Said Notice provided that if no objection or motion was filed regarding the
funds on deposit with the Clerk, the funds will be treated as unclaimed
funds.

3, The Debtor objects to the funds on deposit being treated as unclaimed funds
and requests the return of said funds.

WHEREFORE, the Debtor prays that the Court return the funds to the Debtor and

for all other just and proper relief in the premises.

Page 1 of 2
Case 16-11556-reg Doc 46 Filed 06/18/19 Page 2 of 2

Dated: June 18, 2019 Respectfully submitted,

By:  _/s/Anthony Adolf
Anthony Adolf, #19247-64

4656 W. Jefferson Blvd., Ste. 150
Fort Wayne, IN 46804
. 260/ 426-5253

CERTIFICATE OF SERVICE

This is to certify that a true and accurate copy of this Notice of Amendment was served on the parties by
placing a copy in the U.S. Mail or email on June 18, 2019, at the addresses listed below or attached
hereto.

_/S/ Anthony T. Adolf
Anthony T. Adolf, 19247-64

SERVICE LIST:

Dustin Roach
436 E. Wayne Street
Fort Wayne, IN 46802

United States Trustee,
555 One Michiana Square
100 East Wayne Street
South Bend, IN, 46601

Page 2 of 2
